In re Miles, Kevin; — Defendant(s); applying for supervisory and/or remedial, mandamus and prohibition writs; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “J”, No. 90-1739.
Granted and remanded to the trial court. The trial court is to enforce its order of December 12, 1990 requiring the district attorney to obtain the date of birth of the state’s witness, Robert Tatum, and to furnish the defendant with a copy of his rap sheet prior to trial, if there exists a rap sheet on the said witness.